Name: Council Regulation (EEC) No 340/79 of 5 February 1979 determining the types of table wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 54/60 Official Journal of the European Communities 5 . 3 . 79 COUNCIL REGULATION (EEC) No 340/79 of 5 February 1979 determining the types of table wines THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ( 1), and in particular Article 2 thereof, Having regard to the proposal from the Commission ( 2), Having regard to the opinion of the European Parliament (3 ), Whereas Article 2 of Regulation (EEC) No 337/79 provides that a guide price shall be fixed annually for each type of table wine representative of Community production; whereas it is therefore necessary to determine those types of wine ; Whereas the extent to which a table wine is representative can be assessed on the basis of the quantity or characteristics of the table wine concerned; Whereas it is necessary to determine certain objective characteristics which enable the different types of table wine to be distinguished, HAS ADOPTED THIS REGULATION: Article 1 The types of red table wine shall be as follows : (a ) red table wine, other than that referred to under (c), with an actual alcoholic strength by volume of not less than 10% vol and not more than 12% vol which shall be known as 'Type R I'; (b ) red table wine, other than that referred to under ( c), with an actual alcoholic strength by volume of not less than 13% vol and not more than 14% vol which shall be known as 'Type R II'; ( c) red table wine from vine varieties of the 'Portugieser' type, which shall be known as 'Type R III '. Article 2 The types of white table wine shall be as follows : (a) white table wine, other than that referred to under (b ) and (c), with an actual alcoholic strength by volume of not less than 10% vol which shall be known as 'Type A I'; (b ) white table wine from vine varieties of the Sylvaner or Muller-Thurgau type, which shall be known as 'Type A II'; (c) white table wine from vine varieties of the Riesling type, which shall be known as 'Type A III'. Article 3 The lists of vine varieties referred to in Articles 1 ( c) and 2 (b ) and ( c) shall be adopted according to the procedure provided for in Article 67 of Regulation (EEC) No 337/79 . Article 4 1 . Council Regulation (EEC) No 945/70 of 26 May 1970 determining the types of table wines (4 ) is hereby repealed. 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 5 This Regulation shall enter into force on 2 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1979 . For the Council The President P. MEHAIGNERIE H See page 1 of this Official Journal . ( 2) OJ No C 276, 20. 11 . 1978 , p. 1 . (3) OJ No C 296, 11 . 12 . 1978 , p . 58 . (4) OJ No L 114, 27. 5 . 1970, p. 1 .